MCFADDEN, Judge,
concurring fully and specially.
I concur fully in the majority opinion. I write separately to elaborate on the standards of review applicable to claims of ineffective assistance of counsel. In Division 2, the majority correctly applies the clearly erroneous standard, which in Georgia is equivalent to the any evidence standard. But that standard is applicable only to findings of fact. To the extent a ruling on a claim of ineffective assistance entails a ruling on an issue of law or an exercise of discretion, different standards apply. See Suggs v. State, 272 Ga. 85, 87-88 (4) (526 SE2d 347) (2000). See generally Reed v. State, 291 Ga. 10, 12 (3) (727 SE2d 112) (2012).